Fourth Court of Appeals
                               San Antonio, Texas
                                      March 4, 2021

                                   No. 04-21-00038-CV

               IN THE INTEREST OF R.H.B. AND C.D.B, CHILDREN,

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-16615
                       Honorable Karen H. Pozza, Judge Presiding


                                     ORDER
       On February 3, 2021, appellant filed a Motion to Extend Time to File Notice of
Appeal. Because the motion to extend time was timely-filed, the notice of appeal filed by
appellant on February 3, 2021 was also timely; therefore, the motion is GRANTED.



                                                 _________________________________
                                                 Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court